Citation Nr: 1115281	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seizure disorder of unknown etiology.

2.  Entitlement to service connection for seizure disorder of unknown etiology.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The evidence submitted since a June 2007 rating decision raises a reasonable possibility of changing the prior outcome.


CONCLUSION OF LAW

The evidence submitted since a June 2007 rating decision is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the decision to reopen and remand the claim of entitlement to service connection for a seizure disorder, a detailed explanation of how VA complied with the VCAA with regard to this issue is unnecessary.

New and material evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 2007 rating decision VA declined to reopen a claim of entitlement to service connection for a seizure disorder.  It was held that evidence from the Social Security Administration, Williamson Appalachian Regional Health Care, the University of Kentucky Hospital, the North Carolina Baptist Hospital, and from the VA Medical Center in Salisbury, North Carolina did not provide sufficient evidence to conclude that a seizure disorder was manifested while on active duty.  

Since the June 2007 decision the Veteran has submitted additional evidence to include, in pertinent part, an April 2008 letter from the Director of the VA Medical Center Durham Neurodiagnostic Center.  This letter states that an in-service head injury was more likely than not the cause for the appellant's epilepsy.  

In light of the fact that the appellant did require stitches to his forehead following a July 1972 in-service auto accident, the Board finds that the April 2008 medical opinion is new as it was not previously considered.  The Board also finds this evidence to be material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, it provides competent evidence linking the appellant's current seizure disorder to service.  Accordingly, the claim is reopened.



ORDER

The claim of entitlement to service connection for a seizure disorder is reopened.  


REMAND

In his August 2010 substantive appeal, the appellant requested a personal hearing before a member of the Board by videoconference at the RO.  No such hearing has been scheduled.  Because the RO schedules videoconference hearings, a remand of this matter for the requested hearing is warranted.  38 C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2010).

In order to fully and fairly adjudicate the appellant's appeal, this case is REMANDED to the RO for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge at the Winston-Salem RO as soon as such a hearing is practically possible.  The appellant should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  Thereafter, this case should be returned to the Board for appropriate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


